Title: From George Washington to Du Buat, 5 November 1788
From: Washington, George
To: Du Buat, Pierre-Louis-Georges



Sir,
Mount Vernon November 5th 1788

I have had the honor to receive your two books upon Hydrolicks which you were so polite as to transmit to me through the hands of M. de la Tombe. The general utility of this subject renders it highly worthy the attention of those who have a taste

for Physics, and are desireous of promoting the interests of society.
Although I have not yet had time to peruse your books having received them but a few days since yet I promise myself much satisfaction and information from them, and must beg you, Sir, to accept of my best thanks for them, and must beg you, Sir, to accept of my best thanks for your polite attention in sending them to me. With due respect, I have the honor to be Yr most Obedt Hbe Sert

Go: Washington

